Citation Nr: 0829009	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  02-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellants, or the estate of the deceased widow 
of the veteran, are entitled to the portion of $21,154.00 of 
Dependency and Indemnity Compensation (DIC)) benefits awarded 
and issued to the veteran's widow after her death remaining 
after $1,530.36 was paid to the each appellant in 
reimbursement of burial expenses of the veteran's widow.  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1944 to January 
1971.  The three appellants are the children of the veteran, 
who died in 1975, and the veteran's spouse, who died in 
February 2001.  The veteran's widow was awarded a $21,154.00 
benefits payment by an April 2001 rating decision prepared 
and issued after the death of the veteran's widow in February 
2001.  The appellants claim that they are entitled to the 
full amount of that benefit payment.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellants or the 
estate of the veteran's widow any payment in excess of 
reimbursement of $1,530.36 to each of the three appellants 
for payment of last expenses for the veteran's widow.  The 
Board remanded the appeal in April 2004 and July 2005.


FINDINGS OF FACT

1.  The veteran's widow sought benefits based on the 
veteran's death in March 2000, but that claim was not 
adjudicated prior to her death in February 2001.

2.   Where a payment issued by VA was not received by the 
beneficiary prior to their death, 38 U.S.C.A. § 5122 is not 
applicable, and entitlement to that payment is, by law, 
determined under 38 U.S.C.A. § 5121.

3.  The youngest appellant has stated that she is 49; each 
child of the veteran must be past age 18, as the veteran has 
been deceased for more than 30 years.

4.  The evidence establishes that no appellant was incapable 
of support at age 18.  


CONCLUSION OF LAW

The estate of the veteran's widow has no legal entitlement to 
the remainder of $21,154.00 in accrued DIC benefits in excess 
of payment of the expenses of the widow's final illness 
awarded to the veteran's widow after her death, and the 
criteria for distribution of the remainder of $21,154.00 in 
accrued DIC benefits in excess of payment of the expenses of 
the widow's final illness to the veteran's children are not 
met.  38 U.S.C.A. §§ 101, 5107, 5112, 5121, 5122 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1000, 3.1003 (2007, 2002, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts underlying this appeal are not in dispute.  
The three appellants contend that they are the biological 
children of the veteran, who died in 1975, and the veteran's 
widow, who died in February 2001.  The date of death of the 
veteran is not disputed; the veteran's death certificate is 
of record.  The death certificate of the veteran's widow is 
of record; the date of her death is not disputed.  

In May 1950, the veteran submitted information which 
discloses that he then had two children, who were born in 
1944 and 1947.  The record discloses that a third child was 
born during the marriage after the veteran submitted 
information about the first two children in 1950.  The 
youngest appellant has stated that she is 49.  

No appellant has stated that he or she is incapable of self-
support, or than any other appellant is incapable of self-
support.  The evidence discloses that each of the female 
appellants is, or has been, married.  The veteran did not 
submit any claim during his lifetime that he had any child 
who became incapable of self-support before age 18.  The 
application submitted by the veteran's widow in 2000 stated 
that she had no child who became incapable of self-support 
before age 18 and did not have custody of any child.  Each of 
the appellants has independently stated that they provided 
money toward the costs of the last expenses and burial of the 
veteran's widow.  The evidence provide by each appellant 
contradicts a finding that any appellant is currently 
incapable of self support.  

In March 2000, prior to her death in February 2001, the 
veteran's surviving spouse (widow) submitted a claim for 
dependency and indemnity compensation (DIC).  In April 2001, 
about two months after the veteran's widow died, the RO 
prepared a rating decision favorable to the March 2000 DIC 
claim.  A rating decision was issued to the veteran's widow 
in May 2001.  A check in the amount of $21,154.00 for DIC 
benefits was issued to the veteran's widow was also issued in 
May 2001.  The amount and date of the check are not in 
dispute, as there are several legible copies of the check of 
record.  

Because the veteran's widow was the named payee on the check, 
and she was deceased when the check for DIC benefits was 
issued by VA in May 2001, that check could not be negotiated, 
and was properly returned to the government.  

In late May 2001, the appellants submitted VA Form 21-609, 
"Application for Amounts Due Estates of Persons Entitled to 
Benefits."  In November 2001, the RO issued the 
administrative decision which advised the appellants that, 
under the law, the accrued benefits could be paid only to the 
extent of last expenses paid on behalf of the veteran's 
widow.  The three appellants provided proof that they each 
paid $1,530.36 toward last expenses of the widow's last 
expenses and burial.  After the appellants each received 
reimbursement of that amount, the appellants initiated this 
appeal.  The appellants contend that either they or the 
widow's estate is entitled to the remainder of the accrued 
benefits of $21,154.00 in excess of the reimbursement of the 
amount of $1,530.36 awarded to each appellant for the widow's 
last expenses.  

Applicable law and regulations

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the law and 
regulations pertaining to the payment of accrued benefits.  
In particular, governing law determines whether the estate of 
a veteran's spouse is entitled to benefits which were due and 
owing to a veteran's widow when she died, but not 
adjudicated, awarded, or issued at the date of the widow's 
death.  

In this case, the law also determines that no child of the 
veteran is eligible for distribution of the accrued benefits 
awarded to the veteran's widow after her death.  By law, a 
"child" of the veteran must be under age 18, under age 23 
and pursuing a course of education, or permanently incapable 
of self-support prior to age 18.  In this case, the veteran 
has been dead since 1975, for more than 30 years.  There is 
no fact which could be obtained or submitted which could 
establish that a child of the veteran is under age 18 or 
under age 23 and pursuing a course of education, since the 
veteran has been deceased for more than 30 years.  Similarly, 
since each of the veteran's children must be in excess of 30 
years of age, and there is no claim of record than any child 
of the veteran became permanently incapable of support before 
age 18, and there is no allegation of such fact by any 
appellant, there is no credible possibility that any 
appellant could meet this criterion.  

No reasonable possibility exists that further notice or 
assistance would aid in substantiating this claim under 
38 U.S.C.A. § 5122, as the determination is wholly a matter 
of interpretation of the law, so any deficiencies of notice 
or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the duty to notify and assist is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Because there may be some fact that one of the appellants 
could produce which might be relevant to establish that an 
appellant is a child of the veteran as defined for VA 
purposes, discussion as to notice and duty to assist under 
38 U.S.C.A. § 5121 are addressed.  VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

By operation of law governing veterans' benefits, a 
biological or adopted child of the veteran would have to be 
adopted prior to the veteran's death or born within 9 months 
after the veteran's death.  The veteran had been deceased for 
more than 25 years when the claim underlying this appeal was 
submitted in 2001.  Therefore, there is no evidence which 
could be deemed credible which could be submitted or 
identified to establish that a biological or adopted child of 
the veteran was under age 18 at the time of application so as 
to meet the definition of a "child" for purposes of 
benefits under 38 U.S.C.A. § 5121.  38 U.S.C.A. § 101(4).  

To the extent that there is any credible possibility that an 
appellant could establish that he or she is a child of the 
veteran who became permanently incapable of self-support 
prior to age 18, the Board notes that the appellants were 
advised of the definition of a "child," for purposes of 
benefits payments under 38 U.S.C.A. § 5121, by a statement of 
the case issued in August 2002.  The claim was thereafter 
readjudicated in October 2004, after the Board Remanded the 
claim in April 2004.  The appellants were again each advised 
of the definition of "child" for purposes of 38 U.S.C.A. 
§ 5121, with one appellant being notified in March 2007 and 
two appellants being notified in November 2007.  The claim 
was thereafter readajudicated as to each of the three 
appellants, with notice to each of the three appellants, in 
March 2007.  

As to VA's duty to assist, VA has associated with the claims 
folder all information submitted by the veteran or the 
veteran's widow.  The death certificate of the veteran and 
the veteran's widow are associated with the claim file.  Each 
appellant has submitted information regarding their status 
(two appellant have submitted evidence that they are 
married), age (the youngest appellant indicated in 2007 that 
she was 49 years old), and self-support (contribution to 
funeral expenses and request for reimbursement of such 
expenses).  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The duty to notify, if 
applicable, and the duty to assist, if applicable, have been 
met.  Therefore, the Board may proceed with consideration of 
the application of the law to the undisputed facts of this 
case.

Applicable law

The appellants contend that the estate of the veteran's widow 
is entitled to the $21,154.00 check issued to the deceased 
widow in May 2001, less the amounts already received by the 
appellants as reimbursement of burial expenses.  Under 
38 U.S.C.A. § 5122, the statute specifies that a benefit 
check received but not negotiated prior to the payee's death 
"shall be paid to the estate of the deceased payee unless 
the estate will escheat."  The Court has interpreted the 
requirement that the check be "received" by a payee, for 
purposes of 38 U.S.C.A. § 5122, as requiring actual receipt 
by the payee during the payee's lifetime, that is, that the 
benefit payment be at least delivered to or under the control 
of the payee during the payee's lifetime, even if not 
negotiated, signed, or used by the payee prior to the payee's 
death.  (Emphasis added).  See Wilkes v. Principi, 16 Vet. 
App. 237 (2002) (electronic transfer to deceased payee's 
account six days after payee's death did not constitute 
"receipt" by the payee for purposes of 38 U.S.C.A. § 5122).  

In this case, the benefits were not awarded until after the 
widow's death, and she did not actually receive, and could 
not have actually received, the payment.  Therefore, the 
disbursement of the benefit payment, the $21,154.00 check, is 
not governed by 38 U.S.C.A. § 5122.  Payment to the estate of 
the deceased payee is not authorized, since 38 U.S.C.A. 
§ 5122 is not applicable.

Having concluded that payment of the benefit in this case to 
the deceased widow's estate is not authorized under 
38 U.S.C.A. § 5122, the Board must consider whether payment 
to the appellants is authorized under § 5121.  By law, 
accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions or to which the individual was entitled 
based on evidence in the file at date of death and due and 
unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. 3.1000.  As a matter 
of law, the benefits which were awarded to the widow in April 
2001, after her death in February 2001, are defined as 
accrued benefits.  38 U.S.C.A. §§ 101(4), (13), (14), 5121; 
see Wilkes v. Principi, 16 Vet. App. 237 (2002) (lump-sum 
payment of retroactive increase of monthly benefits is a 
payment of accrued benefits).  In this case, there is no 
question that the veteran's widow was entitled, on the basis 
of evidence in the file, to DIC benefits, since the April 
2001 VA rating decision determined that the veteran's widow 
was entitled to such benefits.  

VA traditionally construed 38 U.S.C.A. § 5121(a) as providing 
only one type of benefit to survivors: accrued benefits.  In 
Bonny v. Principi, 16 Vet. App. 504 (2002), the Court of 
Appeals for Veterans Claims (Court) held that the comma after 
the word "decisions" (as well as the use of the conjunction 
"or" after the comma) actually indicated that the separated 
phrases stated substantive alternatives.  According to the 
Court, the law provided for payment of (1) periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, which the Court called 
"benefits awarded but unpaid", or (2) periodic monetary 
benefits which could be awarded based on evidence in the file 
at the date of an entitled individual's death, benefits 
"due" but not yet awarded, were called "accrued benefits" 
for purposes of sections 5121 and 5122.  16 Vet. App at 507.  

During 2003, Congress amended 38 U.S.C.A. § 5121, and removed 
the comma after "decisions" in the introductory text of 
paragraph (a).  VA interprets the amended provision as 
eliminating the distinction between accrued benefits and 
"benefits awarded but unpaid."  Congress specified that the 
amended provision is applicable to deaths occurring after 
December 16, 2003.  Since the veteran's widow died in 
February 2001, the Court's interpretation in Bonny is 
applicable to this case.  Unfortunately, since the widow's 
claim for DIC was not adjudicated until April 2001, nearly 60 
days after the widow's death, the benefits awarded in April 
2001 do not qualify as "awarded but unpaid" under the more 
favorable version of 38 U.S.C.A. § 5121(a).  

Because the DIC benefits at issue were not awarded to or 
issued to the veteran's widow before her death, the 
recipients, amounts, and processes of recovery of disability 
or death compensation following the death of the veteran's 
widow are not governing under 38 U.S.C.A. § 5122, but, 
rather, are limited to those listed in 38 U.S.C.A. § 5121.  
E.g., Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998): 
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Richard 
ex rel. Richard v. West, 161 F.3d 719 (Fed. Cir. 1998).  

By statute, upon the death of a surviving spouse, accrued 
benefits payable to the surviving spouse of a veteran are 
payable to the children of the deceased veteran, but the term 
"child" is limited, for purposes of veterans' benefits, to an 
unmarried person who is a legitimate child of the veteran who 
is under the age of 18 years, or who, before reaching the age 
of 18 years, became permanently incapable of self-support, or 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. 
§ 3.57. 

The appellants' birth certificates are not associated with 
the claims folder.  Evidence submitted in 1950 by the veteran 
discloses that the veteran then had two children, one born in 
1944, and one born in 1947.  This evidence establishes that 
these  two "children" of the veteran are in excess of 50 
years old; the older child has stated in recent 
correspondence that she is approaching 60.  The youngest 
appellant, who was born after the veteran submitted the 
evidence supplied in 1950, has stated that she is 49 years 
old.  The Board understands the contentions of the appellants 
that they should receive the remainder of the DIC check that 
was sent to their mother after her death, because the 
appellants are the children of the veteran.  However, accrued 
benefits are only paid to a "child" of a surviving spouse 
when that child is unmarried AND under age 18 (or, if 
pursuing a course of education, up to age 23).  As adult 
children of the veteran, as contrasted with "children" 
under age 18, the appellants are precluded by law from 
eligibility for the accrued benefits awarded to the veteran's 
widow after her death, except to the extent that the 
appellants paid expenses of her last sickness and burial.   

An unmarried child of a veteran who is incapable of self-
support before age 18 may be considered a "child" of the 
veteran for veterans' benefits purposes, regardless of age.  
However, in this case, the veteran's widow stated, in her 
application for DIC benefits submitted in 2000, that her 
children were adults and that she did not have custody of any 
child.  This statement by the veteran's widow establishes 
that none of the appellants were incapable of self-support 
before age 18.  

As noted in the undisputed facts, above, no appellant 
contends that he or she is incapable of self-support.  No 
appellant contends that any other appellant is incapable of 
self-support.  The evidence establishes that at least two of 
the three appellants are or have been married.  There is no 
allegation that any appellant remains unmarried and became 
unable to support himself or herself prior to age 18.  There 
is no evidence which supports a finding that any appellant 
meets any criterion for eligibility under 38 U.S.C.A. § 5121 
for payment of the accrued benefits to which the veteran's 
widow was entitled at her death.  The relevant evidence is 
entirely unfavorable to such a finding.  

The appellants are entirely correct in their contention that, 
if the claim of the veteran's widow had been adjudicated 
prior to her death instead of after her death, they would be 
entitled to the benefits at issue.  Nevertheless, the 
undisputed facts show that the monetary award to the 
veteran's widow was not adjudicated until after her death.  
The Board finds this to be a most unfortunate circumstance 
but is not authorized to treat the award as if it were made 
prior to the widow's death. 

The appellants are also entirely correct in their contention 
that VA has provided incorrect and inconsistent information 
to them.  The facts in this case are, unfortunately for the 
appellants, somewhat unique.  Moreover, both the statutory 
language of substantive law applicable to the claim and the 
statutory duties to assist and notify the appellant changed 
more than once during the pendency of the appeal.  However, 
the Board has reviewed the claim under the most favorable 
version of each applicable statute, regulation, and duty to 
the appellants, and has determined that there is no provision 
which authorizes the benefit sought by the appellants.  

Even though the evidence establishes that the appellants are 
adult children of the veteran, the Board in not authorized to 
determine that the appellants are "children" of the veteran 
as defined at 38 U.S.C.A. § 101 and 38 C.F.R. § 3.57 for 
purposes of entitlement to the VA benefits at issue.  Rather, 
the operation of law and the facts of this case, viewing both 
the facts and the law in the light most favorable to each 
appellant, establishes that the appellants are eligible only 
to receive the accrued benefits awarded to the veteran's 
widow to the extent that each appellant paid expenses of the 
last illness and burial of their mother, the veteran's widow.  
The claim that the estate of the veteran's widow or the 
appellants are entitled to the portion of $21,154.00 of 
Dependency and Indemnity Compensation (DIC)) benefits awarded 
and issued to the veteran's widow after her death remaining 
after $1,530.36 was paid to the each appellant in 
reimbursement of burial expenses must be denied.  


ORDER

The appeal for distribution of the portion of $21,154.00 of 
Dependency and Indemnity Compensation (DIC)) benefits awarded 
and issued to the veteran's widow after her death remaining 
after $1,530.36 was paid to the each appellant in 
reimbursement of burial expenses to the estate of the 
deceased widow of the veteran or to the appellants is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


